DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
The disclosure is objected to because of the following informalities: The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	For example, the following should be corrected:
	Page 13, line 4 recites “orthosteposition”, but should read “ortho position”.
	Page 18, line 19 recites “particular s pH below”, but should read “particular a pH below”.
	Page 27, line 30 recites need to include a closed parenthesis “)” after the term Da.
Appropriate correction is required.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the following terms should be deleted “The invention relates to” and “The invention likewise relate to”, “containing or consisting of”, and “means of”. The abstract should be clear and concise.  Applicants should either recite “containing” or recite “consisting of” but not both.  Correction is required.  See MPEP § 608.01(b).
Title
The title of the invention is not descriptive.  The title should not recite “means for” A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  High-resolution flexographic printing plate and producing the same. 
Claim Objections
Claims 1, 9-10, 12 and 14-17 are objected to because of the following informalities:  The term “photo-polymerizable layer” should be recited as “photopolymerizable” layer in claim 1. Claim 9 is missing a period (.). Method should be lowercase in claims 14-16. {Da) should be recited as (Da) in claim 14. Bis should be recited as” to” in claim 17. (P Ξ) in claim 10 should be recited as (PE).  There should be a comma “,” added after the term “intermediate film” in step C . Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1, 6, 15, 16 and 20 are treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A recording element which is suitable for the production of high-resolution flexographic printing plates by means of digital information transmission, that can be imagined with actinic laser radiation or that is imaged…” However, it is unclear how the recording element can be imagined. It is not clear if this is a typographical error or applicants intended to recite the term “imagined”. 
Claim 1 recites “a photopolymerizable layer/relief layer” in step (B) and in step (C).  However, it is unclear if the photopolymerizable layer/relief layer in step (B) and in step (C) is the same or different photopolymerizable layer/relief layer in step (A).  Examiner suggests amending the claim to recites “the photopolymerizable layer/relief layer” in step (B) and in step (C). 
Claims 1, 2, 11, 12 and 20 recite “comprises or consists of” or “contain(ing) or consist(ing) of”.  The claim recites open (comprises or containing or contains) and closed (consisting or consists) language which is confusing. See MPEP 2111.03. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims as written are indefinite and unclear. 
2 …” Instant claim 18 recites “in particular ammonia vapor.”  
Claim 6 recites “such that” and “like”. Claims 7, 8 and 10 recite “such as”. Claim 9 recites “like”. 
The terms, “preferably, in particular and more preferably” are indefinite, unclear and vague. 
The phrases "such as” and “such that” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase “like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

 Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claim includes both a broad and narrower definition, which renders the claim indefinite. 
Claim 7 recites “the recordable template layer consists of at least 70% by weight…. And a diazonium compound…” However, it is unclear whether the “diazonium compound” recited in claim 7 and the “monomer diazonium compound” recited in claim 1 are identical or different for each other. The claim as written is indefinite and unclear. 
Claims 7 and 9-11 include parentheses.  The claims recite the parentheses, which does not present the limitations in a clear manner.  It is not clear Applicants intend the language recited inside the parentheses to be required in the claimed invention.
Claim 7 recites “ester-based”. The addition of the word “based" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). The claim as written is indefinite and unclear. 

 Claims 14 and 15 recite “characterized in that it comprises the following steps…” The term “it” is unclear. It is not clear what applicant intends to define “it” as.  The claims as written are indefinite and unclear.
 Claim 16 recites “this relief layer…” The term “this relief layer” is unclear. Are there additional relief layers in the claims or the same relief layer?  The claim as written is indefinite and unclear.
Claim 16 recites “possible present”. Claim 19 recites “if appropriate”. The terms “if appropriate” and “possible present” are indefinite and unclear.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims as written are indefinite and unclear.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
There are numerous inconsistent claim language e.g. relief layer should be read as the photopolymerizable/relief layer and the template layer should be defined as either the recordable template layer (D) or the imaged template layer (Da). It is confusing and unclear if applicants only recite the template layer. It is not clear which template layer applicants are referring to. 
Claims 2-20 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22  of copending Application No. 17/110,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘447 have claims drawn to a recording element that comprises or consists of the following layers, a carrier film, a photopolymerizable/relief layer, a recordable template layer comprising a monomeric diazonium compound or an imaged template layer. The monomeric diazonium compound recited by the instant claims and copending application ‘447 are obvious variant of each other. The present claims indicated above also cover the method which overlap the claims of copending Application No. 17/110,447 and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Goto H et al. (WO 2007/097112 A1; see abstract, claims and examples) teach a recording element having multiple layers. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722